

113 S1620 IS: Tax Transparency Act of 2013
U.S. Senate
2013-10-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS1st SessionS. 1620IN THE SENATE OF THE UNITED STATESOctober 30, 2013Mr. Cornyn introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo prohibit the consideration of any bill by Congress
		  unless a statement on tax transparency is provided in the
		  bill.1.Short
			 titleThis Act may be cited as
			 the Tax Transparency Act of
			 2013.2.Tax effect
			 transparency(a)In
			 generalChapter 2 of title 1,
			 United States Code, is amended by inserting after section 102 the
			 following:102a.Tax effect
				transparency(a)In
				generalEach Act of Congress, bill, resolution, conference report
				thereon, or amendment there to, that modifies Federal tax law shall contain a
				statement describing the general effect of the modification on Federal tax
				law.(b)Failure To
				comply(1)In
				generalA failure to comply with subsection (a) shall give rise
				to a point of order in either House of Congress, which may be raised by any
				Senator during consideration in the Senate or any Member of the House of
				Representatives during consideration in the House of Representatives.(2)NonexclusivityThe
				availability of a point of order under this section shall not affect the
				availability of any other point of order.(c)Disposition of
				point of order in the Senate(1)In
				generalAny Senator may raise a point of order that any matter is
				not in order under subsection (a).(2)Waiver(A)In
				generalAny Senator may move to waive a point of order raised
				under paragraph (1) by an affirmative vote of three-fifths of the Senators duly
				chosen and sworn.(B)ProceduresFor
				a motion to waive a point of order under subparagraph (A) as to a
				matter—(i)a
				motion to table the point of order shall not be in order;(ii)all motions to
				waive one or more points of order under this section as to the matter shall be
				debatable for a total of not more than 1 hour, equally divided between the
				Senator raising the point of order and the Senator moving to waive the point of
				order or their designees; and(iii)a motion to
				waive the point of order shall not be amendable.(d)Disposition of
				point of order in the House of Representatives(1)In
				generalIf a Member of the House of Representatives makes a point
				of order under this section, the Chair shall put the question of consideration
				with respect to the proposition of whether any statement made under subsection
				(a) was adequate or, in the absence of such a statement, whether a statement is
				required under subsection (a).(2)ConsiderationFor
				a point of order under this section made in the House of
				Representatives—(A)the question of
				consideration shall be debatable for 10 minutes, equally divided and controlled
				by the Member making the point of order and by an opponent, but shall otherwise
				be decided without intervening motion except one that the House of
				Representatives adjourn or that the Committee of the Whole rise, as the case
				may be;(B)in selecting the
				opponent, the Speaker of the House of Representatives should first recognize an
				opponent from the opposing party; and(C)the disposition
				of the question of consideration with respect to a measure shall be considered
				also to determine the question of consideration under this section with respect
				to an amendment made in order as original text.(e)Rulemaking
				authorityThe provisions of
				this section are enacted by the Congress—(1)as an exercise of
				the rulemaking power of the House of Representatives and the Senate,
				respectively, and as such they shall be considered as part of the rules of each
				House, respectively, or of that House to which they specifically apply, and
				such rules shall supersede other rules only to the extent that they are
				inconsistent therewith; and(2)with full
				recognition of the constitutional right of either House to change such rules
				(so far as relating to such House) at any time, in the same manner, and to the
				same extent as in the case of any other rule of such
				House..(b)Clerical
			 amendmentThe table of
			 sections at the beginning of chapter 2 of title 1, United States Code, is
			 amended by inserting after the item relating to section 102 the following new
			 item:102a. Tax effect
				transparency..